                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JAMES CODY, et al.,                        )
                                           )
              Plaintiffs,                  )
                                           )
       vs.                                 )      Case No. 4:17-CV-2707-AGF
                                           )
CITY OF ST. LOUIS,                         )
                                           )
              Defendant.                   )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s “Motion for Order Under Rule

23(d) to Limit Discovery” (ECF No. 70) in which Defendant seeks to bifurcate discovery

into class certification issues and merit-based issues. Plaintiffs oppose the motion.

       Defendant claims that bifurcation will promote the early and efficient resolution of

class issues contemplated by Federal Rule of Civil Procedure 23. Defendant argues that a

class is unlikely to be certified, and therefore, conducting discovery on merits-based

issues is premature, burdensome, and inefficient. Plaintiffs oppose Defendant’s motion

on the grounds that this case had been pending for more than a year, and the parties had

been engaged in discovery for more than eight months, before Defendant filed their

motion proposing bifurcation for the first time; bifurcation will likely lead to further

delay and discovery disputes; and discovery relating to class certification is closely

intertwined with merits discovery.

       Upon careful consideration of the parties’ arguments in light of the proportionality

and efficiency concerns set forth in Federal Rules of Civil Procedure 23 and 26, the Court
will deny Defendant’s motion. The Court agrees with Plaintiffs that bifurcation of

discovery would lead to further delay and inefficiency in this case. In particular,

bifurcation would undoubtedly lead to discovery disputes over what constitutes class or

merits discovery, and Defendant proposes no clear test for distinguishing between the

two. Nor could the Court easily create such a test, given the extensive overlap between

class certification and merits issues here.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Order Under Rule

23(d) to Limit Discovery is DENIED. ECF No. 70.

       IT IS FURTHER ORDERED that the parties shall submit a joint proposal of

amended case management order deadlines for the remaining issues in this litigation

within seven (7) days of this Order.




                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE

Dated this 16th day of January, 2019.




                                              2
